Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 1 of 30




                Exhibit 1
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 2 of 30



                                                 Before the
                                         Federal Trade Commission
                                             Washington, DC

In the Matter of                    )
                                    )
Facebook, Inc.                      )
                                    )
____________________________________)

               Complaint, Request for Investigation, Injunction, and Other Relief

                                                   I. Introduction

    1. This complaint concerns material changes to privacy settings made by Facebook, the
       largest social network service in the United States, which adversely impact users of the
       Facebook service. Facebook’s changes to users’ privacy settings disclose personal
       information to the public that was previously restricted. Facebook’s changes to users’
       privacy settings also disclose personal information to third parties that was previously not
       available. These changes violate user expectations, diminish user privacy, and contradict
       Facebook’s own representations. These business practices are Unfair and Deceptive
       Trade Practices, subject to review by the Federal Trade Commission (the “Commission”)
       under section 5 of the Federal Trade Commission Act.

    2. These business practices impact more than 100 million users of the social networking site
       who fall within the jurisdiction of the United States Federal Trade Commission.1

    3. EPIC urges the Commission to investigate Facebook, determine the extent of the harm to
       consumer privacy and safety, require Facebook to restore privacy settings that were
       previously available as detailed below, require Facebook to give users meaningful control
       over personal information, and seek appropriate injunctive and compensatory relief.




1
 Facebook, Statistics, http://www.facebook.com/press/info.php?statistics (last visited Dec. 14, 2009); see also Eric
Eldon, Facebook Reaches 100 Million Monthly Active Users in the United States, InsideFacebook.com, Dec. 7,
2009, http://www.insidefacebook.com/2009/12/07/facebook-reaches-100-million-monthly-active-users-in-the-
united-states (last visited Dec. 15, 2009).
                                                          1
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 3 of 30



                                                     II. Parties

    4. The Electronic Privacy Information Center (“EPIC”) is a not-for-profit research center
       based in Washington, D.C. EPIC focuses on emerging privacy and civil liberties issues
       and is a leading consumer advocate before the Federal Trade Commission. Among its
       other activities, EPIC first brought the Commission’s attention to the privacy risks of
       online advertising.2 In 2004, EPIC filed a complaint with the FTC regarding the
       deceptive practices of data broker firm Choicepoint, calling the Commission’s attention
       to “data products circumvent[ing] the FCRA, giving businesses, private investigators, and
       law enforcement access to data that previously had been subjected to Fair Information
       Practices.”3 As a result of the EPIC complaint, the FTC fined Choicepoint $15 million.4
       EPIC initiated the complaint to the FTC regarding Microsoft Passport.5 The Commission
       subsequently required Microsoft to implement a comprehensive information security
       program for Passport and similar services.6 EPIC also filed a complaint with the FTC
       regarding the marketing of amateur spyware,7 which resulted in the issuance of a
       permanent injunction barring sales of CyberSpy’s “stalker spyware,” over-the-counter
       surveillance technology sold for individuals to spy on other individuals.8




2
  In the Matter of DoubleClick, Complaint and Request for Injunction, Request for Investigation and for Other
Relief, before the Federal Trade Commission (Feb. 10, 2000), available at
http://epic.org/privacy/internet/ftc/DCLK_complaint.pdf.
3
  In the Matter of Choicepoint, Request for Investigation and for Other Relief, before the Federal Trade Commission
(Dec. 16, 2004), available at http://epic.org/privacy/choicepoint/fcraltr12.16.04.html.
4
  Federal Trade Commission, ChoicePoint Settles Data Security Breach Charges; to Pay $10 Million in Civil
Penalties, $5 Million for Consumer Redress, http://www.ftc.gov/opa/2006/01/choicepoint.shtm (last visited Dec. 13,
2009).
5
  In the Matter of Microsoft Corporation, Complaint and Request for Injunction, Request for Investigation and for
Other Relief, before the Federal Trade Commission (July 26, 2001), available at
http://epic.org/privacy/consumer/MS_complaint.pdf.
6
  In the Matter of Microsoft Corporation, File No. 012 3240, Docket No. C-4069 (Aug. 2002), available at
http://www.ftc.gov/os/caselist/0123240/0123240.shtm. See also Fed. Trade Comm’n, “Microsoft Settles FTC
Charges Alleging False Security and Privacy Promises” (Aug. 2002) (“The proposed consent order prohibits any
misrepresentation of information practices in connection with Passport and other similar services. It also requires
Microsoft to implement and maintain a comprehensive information security program. In addition, Microsoft must
have its security program certified as meeting or exceeding the standards in the consent order by an independent
professional every two years.”), available at http://www.ftc.gov/opa/2002/08/microst.shtm.
7
  In the Matter of Awarenesstech.com, et al., Complaint and Request for Injunction, Request for Investigation and
for Other relief, before the Federal Trade Commission, available at http://epic.org/privacy/dv/spy_software.pdf.
8
  FTC v. Cyberspy Software, No. 6:08-cv-1872 (D. Fla. Nov. 6, 2008) (unpublished order), available at
http://ftc.gov/os/caselist/0823160/081106cyberspytro.pdf.
                                                        2
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 4 of 30



    5. Earlier this year, EPIC urged the FTC to undertake an investigation of Google and cloud
       computing.9 The FTC agreed to review the complaint, stating that it “raises a number of
       concerns about the privacy and security of information collected from consumers
       online.”10 More recently, EPIC asked the FTC to investigate the “parental control”
       software firm Echometrix.11 Thus far, the FTC has failed to announce any action in this
       matter, but once the Department of Defense became aware of the privacy and security
       risks to military families, it removed Echometrix’s software from the Army and Air Force
       Exchange Service, the online shopping portal for military families.12

    6. The American Library Association is the oldest and largest library association in the
       world, with more than 64,000 members. Its mission is “to provide leadership for the
       development, promotion, and improvement of library and information services and the
       profession of librarianship in order to enhance learning and ensure access to information
       for all.”

    7. The Center for Digital Democracy (“CDD”) is one of the leading non-profit groups
       analyzing and addressing the impact of digital marketing on privacy and consumer
       welfare. Based in Washington, D.C., CDD has played a key role promoting policy
       safeguards for interactive marketing and data collection, including at the FTC and
       Congress.

    8. Consumer Federation of America (“CFA”) is an association of some 300 nonprofit
       consumer organizations across the U.S. CFA was created in 1968 to advance the
       consumer interest through research, advocacy, and education.

    9. Patient Privacy Rights is a non-profit organization located in Austin, Texas. Founded in
       2004 by Dr. Deborah Peel, Patient Privacy Rights is dedicated to ensuring Americans
       control all access to their health records.

    10. Privacy Activism is a nonprofit organization whose goal is to enable people to make
        well-informed decisions about the importance of privacy on both a personal and societal

9
  In the Matter of Google, Inc., and Cloud Computing Services, Request for Investigation and for Other Relief,
before the Federal Trade Commission (Mar. 17, 2009), available at
http://epic.org/privacy/cloudcomputing/google/ftc031709.pdf.
10
   Letter from Eileen Harrington, Acting Director of the FTC Bureau of Consumer Protection, to EPIC (Mar. 18,
2009), available at http://epic.org/privacy/cloudcomputing/google/031809_ftc_ltr.pdf.
11
   In the Matter of Echometrix, Inc., Request for Investigation and for Other Relief, before the Federal Trade
Commission (Sep. 25, 2009), available at
http://epic.org/privacy/ftc/Echometrix%20FTC%20Complaint%20final.pdf.
12
   EPIC, Excerpts from Echometrix Documents,
http://epic.org/privacy/echometrix/Excerpts_from_echometrix_docs_12-1-09.pdf (last visited Dec. 13, 2009).
                                                        3
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 5 of 30



        level. A key goal of the organization is to inform the public about the importance of
        privacy rights and the short- and long-term consequences of losing them, either
        inadvertently, or by explicitly trading them away for perceived or ill-understood notions
        of security and convenience.

     11. The Privacy Rights Clearinghouse (“PRC”) is a nonprofit consumer organization with a
         two-part mission—consumer information and consumer advocacy. It was established in
         1992 and is based in San Diego, CA. Among its several goals, PRC works to raise
         consumers’ awareness of how technology affects personal privacy and to empower
         consumers to take action to control their own personal information by providing practical
         tips on privacy protection.

     12. The U. S. Bill of Rights Foundation is a non-partisan public interest law policy
         development and advocacy organization seeking remedies at law and public policy
         improvements on targeted issues that contravene the Bill of Rights and related
         Constitutional law. The Foundation implements strategies to combat violations of
         individual rights and civil liberties through Congressional and legal liaisons, coalition
         building, message development, project planning & preparation, tactical integration with
         supporting entities, and the filings of complaints and of amicus curiae briefs in litigated
         matters.

     13. Facebook Inc. was founded in 2004 and is based in Palo Alto, California. Facebook’s
         headquarters are located at 156 University Avenue, Suite 300, Palo Alto, CA 94301. At
         all times material to this complaint, Facebook’s course of business, including the acts and
         practices alleged herein, has been and is in or affecting commerce, as “commerce” is
         defined in Section 4 of the Federal Trade Commission Act, 15 U.S.C. § 45.

                                   III. The Importance of Privacy Protection

     14. The right of privacy is a personal and fundamental right in the United States.13 The
         privacy of an individual is directly implicated by the collection, use, and dissemination of
         personal information. The opportunities to secure employment, insurance, and credit, to
         obtain medical services and the rights of due process may be jeopardized by the misuse
         of personal information.14



13
   See Department of Justice v. Reporters Committee for Freedom of the Press, 489 U.S. 749, 763 (1989) (“both the
common law and the literal understandings of privacy encompass the individual’s control of information concerning
his or her person”); Whalen v. Roe, 429 U.S. 589, 605 (1977); United States v. Katz, 389 U.S. 347 (1967); Olmstead
v. United States, 277 U.S. 438, 478 (1928) (Brandeis, J., dissenting).
14
   Fed. Trade Comm’n, Consumer Sentinel Network Data Book 11 (2009) (charts describing how identity theft
victims’ information have been misused).
                                                        4
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 6 of 30



     15. The excessive collection of personal data in the United States coupled with inadequate
         legal and technological protections have led to a dramatic increase in the crime of identity
         theft.15

     16. The federal government has established policies for privacy and data collection on federal
         web sites that acknowledge particular privacy concerns “when uses of web technology
         can track the activities of users over time and across different web sites” and has
         discouraged the use of such techniques by federal agencies.16

     17. As the Supreme Court has made clear, and the Court of Appeals for the District of
         Columbia Circuit has recently held, “both the common law and the literal understanding
         of privacy encompass the individual’s control of information concerning his or her
         person.”17

     18. The Organization for Economic Co-operation and Development (“OECD”) Guidelines on
         the Protection of Privacy and Transborder Flows of Personal Data recognize that “the
         right of individuals to access and challenge personal data is generally regarded as perhaps
         the most important privacy protection safeguard.”

     19. The appropriation tort recognizes the right of each person to protect the commercial value
         of that person’s name and likeness. The tort is recognized in virtually every state in the
         United States.

     20. The Madrid Privacy Declaration of November 2009 affirms that privacy is a basic human
         right, notes that “corporations are acquiring vast amounts of personal data without
         independent oversight,” and highlights the critical role played by “Fair Information
         Practices that place obligations on those who collect and process personal information
         and gives rights to those whose personal information is collected.”18

     21. The Federal Trade Commission is “empowered and directed” to investigate and prosecute
         violations of Section 5 of the Federal Trade Commission Act where the privacy interests
         of Internet users are at issue.19




15
   Id. at 5 (from 2000-2009, the number of identity theft complaints received increased from 31,140 to 313,982); see
U.S. Gen. Accounting Office, Identity Theft: Governments Have Acted to Protect Personally Identifiable
Information, but Vulnerabilities Remain 8 (2009); Fed. Trade Comm’n, Security in Numbers: SSNs and ID Theft 2
(2008).
16
   Office of Management and Budget, Memorandum for the Heads of Executive Departments and
Agencies (2000), available at http://www.whitehouse.gov/omb/memoranda_m00-13 (last visited Dec. 17, 2009).
17
   U.S. Dep’t of Justice v. Reporters Comm. for Freedom of the Press, 489 U.S. 749, 763 (1989), cited in Nat’l
Cable & Tele. Assn. v. Fed. Commc’ns. Comm’n, No. 07-1312 (D.C. Cir. Feb. 13, 2009).
18
   The Madrid Privacy Declaration: Global Privacy Standards for a Global World, Nov. 3, 2009, available at
http://thepublicvoice.org/madrid-declaration/.
19
   15 U.S.C. § 45 (2006).
                                                         5
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 7 of 30



                                             IV. Factual Background

          Facebook’s Size and Reach Is Unparalleled Among Social Networking Sites

     22. Facebook is the largest social network service provider in the United States. According
         to Facebook, there are more than 350 million active users, with more than 100 million in
         the United States. More than 35 million users update their statuses at least once each
         day.20

     23. More than 2.5 billion photos are uploaded to the site each month.21 Facebook is the
         largest photo-sharing site on the internet, by a wide margin.22

     24. As of August 2009, Facebook is the fourth most-visited web site in the world, and the
         sixth most-visited web site in the United States.23

      Facebook Has Previously Changed Its Service in Ways that Harm Users’ Privacy

     25. In September 2006, Facebook disclosed users’ personal information, including details
         relating to their marital and dating status, without their knowledge or consent through its
         “News Feed” program.24 Hundreds of thousands of users objected to Facebook’s
         actions.25 In response, Facebook stated:

                 We really messed this one up. When we launched News Feed and Mini-
                 Feed we were trying to provide you with a stream of information about
                 your social world. Instead, we did a bad job of explaining what the new
                 features were and an even worse job of giving you control of them.26

     26. In 2007, Facebook disclosed users’ personal information, including their online purchases
         and video rentals, without their knowledge or consent through its “Beacon” program. 27

     27. Facebook is a defendant in multiple federal lawsuits28 arising from the “Beacon”
         program.29 In the lawsuits, users allege violations of federal and state law, including the


20
   Facebook, Statistics, http://www.facebook.com/press/info.php?statistics (last visited Dec. 14, 2009).
21
   Id.
22
   Erick Schonfeld, Facebook Photos Pulls Away From the Pack, TechCrunch (Feb. 22, 2009),
http://www.techcrunch.com/2009/02/22/facebook-photos-pulls-away-from-the-pack/.
23
   Erick Schonfeld, Facebook is Now the Fourth Largest Site in the World, TechCrunch (Aug. 4, 2009),
http://www.techcrunch.com/2009/08/04/facebook-is-now-the-fourth-largest-site-in-the-world/.
24
   See generally EPIC, Facebook Privacy, http://epic.org/privacy/facebook/ (last visited Dec. 15, 2009).
25
   Justin Smith, Scared students protest Facebook’s social dashboard, grappling with rules of attention economy,
Inside Facebook (Sept. 6, 2006), http://www.insidefacebook.com/2006/09/06/scared-students-protest-facebooks-
social-dashboard-grappling-with-rules-of-attention-economy/.
26
   Mark Zuckerberg, An Open Letter from Mark Zuckerberg (Sept. 8, 2006),
http://blog.facebook.com/blog.php?post=2208562130.
27
   See generally EPIC, Facebook Privacy, http://epic.org/privacy/facebook/ (last visited Dec. 15, 2009).
                                                         6
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 8 of 30



         Video Privacy Protection Act, the Electronic Communications Privacy Act, the Computer
         Fraud and Abuse Act, and California’s Computer Crime Law.30

     28. On May 30, 2008, the Canadian Internet Policy and Public Interest Clinic filed a
         complaint with Privacy Commissioner of Canada concerning the “unnecessary and non-
         consensual collection and use of personal information by Facebook.”31

     29. On July 16, 2009, the Privacy Commissioner’s Office found Facebook “in contravention”
         of Canada’s Personal Information Protection and Electronic Documents Act.32

     30. The Privacy Commissioner’s Office found:

                  Facebook did not have adequate safeguards in place to prevent
                  unauthorized access by application developers to users’ personal
                  information, and furthermore was not doing enough to ensure that
                  meaningful consent was obtained from individuals for the disclosure of
                  their personal information to application developers.33

     31. On February 4, 2009, Facebook revised its Terms of Service, asserting broad, permanent,
         and retroactive rights to users’ personal information—even after they deleted their
         accounts.34 Facebook stated that it could make public a user’s “name, likeness and image
         for any purpose, including commercial or advertising.”35

     32. Users objected to Facebook’s actions, and Facebook reversed the revisions on the eve of
         an EPIC complaint to the Commission.36

28
   In Lane v. Facebook, Inc., No. 5:08-CV-03845 (N.D. Cal. filed Aug. 12, 2008), Facebook has requested court
approval of a class action settlement that would terminate users’ claims, but provide no monetary compensation to
users. The court has not ruled on the matter.
29
   See e.g., Harris v. Facebook, Inc., No. 09-01912 (N.D. Tex. filed Oct. 9, 2009); Lane v. Facebook, Inc., No. 5:08-
CV-03845 (N.D. Cal. filed Aug. 12, 2008); see also Harris v. Blockbuster, No. 09-217 (N.D. Tex. filed Feb. 3,
2009), appeal docketed, No. 09-10420 (5th Cir. Apr. 29, 2009).
30
   Id.
31
   Letter from Philippa Lawson, Director, Canadian Internet Policy and Public Interest Clinic to Jennifer Stoddart,
Privacy Commissioner of Canada (May 30, 2008), available at
http://www.cippic.ca/uploads/CIPPICFacebookComplaint_29May08.pdf.
32
   Elizabeth Denham, Assistant Privacy Commissioner of Canada, Report of Findings into the Complaint Filed by
the Canadian Internet Policy and Public Interest Clinic (CIPPIC) against Facebook Inc. Under the Personal
Information Protection and Electronic Documents Act, July 16, 2009, available at http://priv.gc.ca/cf-
dc/2009/2009_008_0716_e.pdf.
33
   Id. at 3.
34
   Chris Walters, Facebook's New Terms Of Service: "We Can Do Anything We Want With Your Content. Forever."
The Consumerist, Feb. 15, 2009, available at http://consumerist.com/2009/02/facebooks-new-terms-of-service-we-
can-do-anything-we-want-with-your-content-forever.html#reset.
35
   Id.
36
   JR Raphael, Facebook's Privacy Flap: What Really Went Down, and What's Next, PC World, Feb. 18, 2009,
http://www.pcworld.com/article/159743/facebooks_privacy_flap_what_really_went_down_and_whats_next.html.
                                                          7
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 9 of 30




                 Changes in Privacy Settings: “Publicly Available Information”

     33. Facebook updated its privacy policy and changed the privacy settings available to users
         on November 19, 2009 and again on December 9, 2009.37

     34. Facebook now treats the following categories of personal data as “publicly available
         information:”

            •   users’ names,
            •   profile photos,
            •   lists of friends,
            •   pages they are fans of,
            •   gender,
            •   geographic regions, and
            •   networks to which they belong.38

     35. By default, Facebook discloses “publicly available information” to search engines, to
         Internet users whether or not they use Facebook, and others. According to Facebook,
         such information can be accessed by “every application and website, including those you
         have not connected with . . . .”39

     36. Prior to these changes, only the following items were mandatorily “publicly available
         information:”

            •   a user’s name and
            •   a user’s network.




37
   Facebook, Facebook Asks More Than 350 Million Users Around the World To Personalize Their Privacy (Dec. 9,
2009), available at http://www.facebook.com/press/releases.php?p=133917.
38
   Facebook, Privacy Policy, http://www.facebook.com/policy.php (last visited Dec. 16, 2009).
39
   Id.
                                                      8
    Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 10 of 30




37. Users also had the option to include additional information in their public search listing.
    as the screenshot of the original privacy settings for search discovery demonstrates.




38. Facebook’s original privacy policy stated that users “may not want everyone in the world
    to have the information you share on Facebook” as the screenshot below makes clear:




                                             9
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 11 of 30



     39. Facebook’s Chief Privacy Officer, Chris Kelly, testified before Congress that Facebook
         gives “users controls over how they share their personal information that model real-
         world information sharing and provide them transparency about how we use their
         information in advertising.”40 Kelly further testified, “many of our users choose to limit
         what profile information is available to non-friends. Users have extensive and precise
         controls available to choose who sees what among their networks and friends, as well as
         tools that give them the choice to make a limited set of information available to search
         engines and other outside entities.”41

     40. In an “Important message from Facebook,” Facebook told users it was giving “you more
         control of your information . . . and [had] added the ability to set privacy on everything
         you share . . .” as the screen from the transition tool illustrates:




     41. Facebook’s CEO, Mark Zuckerberg, reversed changes to his personal Facebook privacy
         settings after the transition from the original privacy settings to the revised settings made
         public his photographs and other information.42

     42. Barry Schnitt, Facebook’s Director of Corporate Communications and Public Policy,
         “suggests that users are free to lie about their hometown or take down their profile picture
         to protect their privacy.”43

40
   Testimony of Chris Kelly, Chief Privacy Officer, Facebook, Before the U.S. House or Representatives Committee
on Energy and Commerce Subcommittee on Commerce, Trade, and Consumer Protection Subcommittee on
Communications, Technology and the Internet (June 18, 2009), available at
http://energycommerce.house.gov/Press_111/20090618/testimony_kelly.pdf.
41
   Id.
42
   Kashmir Hill, Either Mark Zuckerberg got a whole lot less private or Facebook’s CEO doesn’t understand the
company’s new privacy settings (Dec. 10, 2009), http://trueslant.com/KashmirHill/2009/12/10/either-mark-
zuckerberg-got-a-whole-lot-less-private-or-facebooks-ceo-doesnt-understand-the-companys-new-privacy-settings/.
                                                      10
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 12 of 30




     43. Providing false information on a Facebook profile violates Facebook’s Terms of
         Service.44

     44. Facebook user profile information may include sensitive personal information.

     45. Facebook users can indicate that they are “fans” of various organizations, individuals,
         and products, including controversial political causes.45

     46. Under the original privacy settings, users controlled public access to the causes they
         supported. Under the revised settings, Facebook has made users’ causes “publicly
         available information,” disclosing this data to others and preventing users from exercising
         control as they had under the original privacy policy.

     47. Based on profile data obtained from Facebook users’ friends lists, MIT researchers found
         that “just by looking at a person’s online friends, they could predict whether the person
         was gay.”46 Under Facebook’s original privacy policy, Facebook did not categorize
         users’ friends lists as “publicly available information.” Facebook now makes users’
         friends lists “publicly available information.”

     48. Dozens of American Facebook users, who posted political messages critical of Iran, have
         reported that Iranian authorities subsequently questioned and detained their relatives.47
         Under the revised privacy settings, Facebook makes such users’ friends lists publicly
         available.




43
   Julia Angwin, How Facebook Is Making Friending Obsolete, Wall St. J., Dec. 15, 2009, available at
http://online.wsj.com/article/SB126084637203791583.html.
44
   Facebook, Statement of Rights and Responsibilities, http://www.facebook.com/terms.php (last visited Dec. 16,
2009); see Jason Kincaid, Facebook Suggests You Lie, Break Its Own Terms Of Service To Keep Your Privacy,
Washington Post, Dec. 16, 2009, available at http://www.washingtonpost.com/wp-
dyn/content/article/2009/12/15/AR2009121505270.html.
45
   See, e.g., Facebook, Prop 8, http://www.facebook.com/pages/Prop-8/86610985605 (last visited Dec. 15, 2009);
Facebook, No on Prop 8 Don’t Eliminate Marriage for Anyone, http://www.facebook.com/#/pages/No-on-Prop-8-
Dont-Eliminate-Marriage-for-Anyone/29097894014 (last visited Dec. 15, 2009); see also Court Tosses Prop. 8
Ruling on Strategy Papers, San Francisco Chron. (Dec. 12, 2009), available at http://www.sfgate.com/cgi-
bin/article.cgi?f=/c/a/2009/12/11/BA3A1B34VC.DTL.
46
   See Carolyn Y. Johnson, Project “Gaydar,” Sep. 20, 2009, Boston Globe, available at
http://www.boston.com/bostonglobe/ideas/articles/2009/09/20/project_gaydar_an_mit_experiment_raises_new_ques
tions_about_online_privacy/?page=full
47
   Farnaz Fassihi, Iranian Crackdown Goes Global, Wall Street Journal (Dec. 4, 2009), available at
http://online.wsj.com/article/SB125978649644673331.html.
                                                      11
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 13 of 30



     49. According to the Wall Street Journal, one Iranian-American graduate student received a
         threatening email that read, “we know your home address in Los Angeles,” and directed
         the user to “stop spreading lies about Iran on Facebook.”48

     50. Another U.S. Facebook user who criticized Iran on Facebook stated that security agents
         in Tehran located and arrested his father as a result of the postings.49

     51. One Facebook user who traveled to Iran said that security officials asked him whether he
         owned a Facebook account, and to verify his answer, they performed a Google search for
         his name, which revealed his Facebook page. His passport was subsequently confiscated
         for one month, pending interrogation.50

     52. Many Iranian Facebook users, out of fear for the safety of their family and friends,
         changed their last name to “Irani” on their pages so government officials would have a
         more difficult time targeting them and their loved ones.51

     53. By implementing the revised privacy settings, Facebook discloses users’ sensitive friends
         lists to the public and exposes users to the analysis employed by Iranian officials against
         political opponents.

       Changes to Privacy Settings: Information Disclosure to Application Developers

     54. The Facebook Platform transfers Facebook users’ personal data to application developers
         without users’ knowledge or consent.52

     55. Facebook permits third-party applications to access user information at the moment a
         user visits an application website. According to Facebook, third party applications
         receive publicly available information automatically when you visit them, and additional
         information when you formally authorize or connect your Facebook account with
         them.”53

     56. As Facebook itself explains in its documentation, when a user adds an application, by
         default that application then gains access to everything on Facebook that the user can


48
   Id.
49
   Id.
50
   Id.
51
   Id.
52
   See Facebook, Facebook Platform, http://www.facebook.com/facebook#/platform?v=info (last visited Dec. 13,
2009).
53
   Facebook, Privacy Policy, http://www.facebook.com/policy.php (last visited Dec. 16, 2009).
                                                      12
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 14 of 30



        see.54 The primary “privacy setting” that Facebook demonstrates to third-party
        developers governs what other users can see from the application’s output, rather than
        what data may be accessed by the application.55

     57. According to Facebook:

                 Examples of the types of information that applications and websites may
                 have access to include the following information, to the extent visible on
                 Facebook: your name, your profile picture, your gender, your birthday,
                 your hometown location (city/state/country), your current location
                 (city/state/country), your political view, your activities, your interests,
                 your musical preferences, television shows in which you are interested,
                 movies in which you are interested, books in which you are interested,
                 your favorite quotes, your relationship status, your dating interests, your
                 relationship interests, your network affiliations, your education history,
                 your work history, your course information, copies of photos in your
                 photo albums, metadata associated with your photo albums (e.g., time of
                 upload, album name, comments on your photos, etc.), the total number of
                 messages sent and/or received by you, the total number of unread
                 messages in your in-box, the total number of “pokes” you have sent and/or
                 received, the total number of wall posts on your Wall, a list of user IDs
                 mapped to your friends, your social timeline, notifications that you have
                 received from other applications, and events associated with your
                 profile.56

     58. To access this information, developers use the Facebook Application
         Programming Interface (“API”), to “utiliz[e] profile, friend, Page, group, photo,
         and event data.”57 The API is a collection of commands that an application can
         run on Facebook, including authorization commands, data retrieval commands,
         and data publishing commands.58




54
   Facebook, About Platform, http://developers.facebook.com/about_platform.php (last visited Dec. 16, 2009).
55
   Facebook Developer Wiki, Anatomy of a Facebook App,
http://wiki.developers.facebook.com/index.php/Anatomy_of_a_Facebook_App#Privacy_Settings (last visited Dec.
16, 2009).
56
   Facebook, About Platform, http://developers.facebook.com/about_platform.php (last visited Dec. 16, 2009).
57
   Facebook Developer Wiki, API, http://wiki.developers.facebook.com/index.php/API (last visited Dec. 16, 2009).
58
   Id.
                                                       13
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 15 of 30



     59. Third-parties who develop Facebook applications may also transmit the user information
         they access to their own servers, and are asked only to retain the information for less than
         24 hours.59

     60. A 2007 University of Virginia study of Facebook applications found that “90.7% of
         applications are being given more privileges than they need.”60

     61. According to the Washington Post, many Facebook developers who have gained access
         to information this way have considered the “value” of having the data, even when the
         data is not relevant to the purpose for which the user has added the application.61

     62. Under the revised privacy policy, Facebook now categorizes users’ names, profile photos,
         lists of friends, pages they are fans of, gender, geographic regions, and networks to which
         they belong as “publicly available information,” and Facebooks sets the “default privacy
         setting for certain types of information [users] post on Facebook . . . to ‘everyone.’”62

     63. Facebook allows user information that is categorized as publicly available to “everyone”
         to be: “accessed by everyone on the Internet (including people not logged into
         Facebook);” made subject to “indexing by third party search engines;” “associated with
         you outside of Facebook (such as when you visit other sites on the internet);” and
         “imported and exported by us and others without privacy limitations.”63

     64. With the Preferred Developer Program, Facebook will give third-party developers access
         to a user’s primary email address, personal information provided by the user to Facebook
         to subscribe to the Facebook service, but not necessarily available to the public or to
         developers.64 In fact, some users may choose to create a Facebook account precisely to
         prevent the disclosure of their primary email address.



59
   Facebook Developer Wiki, Policy Examples and Explanations/Data and Privacy,
http://wiki.developers.facebook.com/index.php/Policy_Examples_and_Explanations/Data_and_Privacy (last visited
Dec. 16, 2009).
60
   Adrienne Felt & David Evans, Privacy Protection for Social Networking APIs,
http://www.cs.virginia.edu/felt/privacy/ (last visited Dec. 16, 2009).
61
   Kim Hart, A Flashy Facebook Page, at a Cost to Privacy, Wash. Post, June 12, 2008, available at
http://www.washingtonpost.com/wp-dyn/content/article/2008/06/11/AR2008061103759.html
62
   Facebook, Privacy Policy, http://www.facebook.com/policy.php (last visited Dec. 16, 2009).
63
   Id. (emphasis added)
64
   Facebook, Developer Roadmap, http://wiki.developers.facebook.com/index.php/Developer_Roadmap (last visited
Dec. 17 2009); Facebook, Roadmap Email, http://wiki.developers.facebook.com/index.php/Roadmap_Email (last
visited Dec. 17, 2009); see also Mark Walsh, Facebook Starts Preferred Developer Program (Dec. 17, 2009),
http://www.mediapost.com/publications/?fa=Articles.showArticle&art_aid=119293.
                                                     14
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 16 of 30



     65. Facebook states in the revised privacy policy that users can “opt-out of Facebook
         Platform and Facebook Connect altogether through [their] privacy settings.” 65 Facebook
         further states that, “you can control how you share information with those third-party
         applications and websites through your application settings.”66

     66. In fact, under the original privacy settings, users had a one-click option to prevent the
         disclosure of personal information to third party application developers through the
         Facebook API, as the screenshot below indicates:



     67. Under the revised privacy settings, Facebook has eliminated the universal one-click
         option and replaced it with the screen illustrated below:67




65
   Facebook, Privacy Policy, http://www.facebook.com/policy.php (last visited Dec. 16, 2009).
66
   Id.
67
   Facebook, Privacy Settings,
http://www.facebook.com/settings/?tab=privacy&section=applications&field=friends_share (last visited Dec. 13,
2009).
                                                      15
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 17 of 30




     68. Under the revised settings, even when a user unchecks all boxes and indicates that none
         of the personal information listed above should be disclosed to third party application
         developers, Facebook states that “applications will always be able to access your publicly
         available information (Name, Profile Picture, Gender, Current City, Networks, Friend
         List, and Pages) and information that is visible to Everyone.”68

     69. Facebook’s “Everyone” setting overrides the user’s choice to limit access by third-party
         applications and websites.

     70. Facebook does not now provide the option that explicitly allows users to opt out of
         disclosing all information to third parties through the Facebook Platform.

     71. Users can block individual third-party applications from obtaining personal information
         by searching the Application Directory, visiting the application’s “about” page, clicking a
         small link on that page, and then confirming their decision.69 A user would have to
         perform these steps for each of more than 350,000 applications in order to block all of
         them.70

                  Facebook Users Oppose the Changes to the Privacy Settings

     72. Facebook users oppose these changes. In only four days, the number of Facebook groups
         related to privacy settings grew to more than five hundred.71 Many security experts,
         bloggers, consumer groups, and news organizations have also opposed these changes.

     73. More than 1,050 Facebook users are members of a group entitled “Against The New
         Facebook Privacy Settings!” The group has a simple request: “We demand that Facebook
         stop forcing people to reveal things they don't feel comfortable revealing.”72

     74. More than 950 Facebook users are members of a group entitled “Facebook! Fix the
         Privacy Settings,” which exhorts users to “tell Facebook that our personal information is
         private, and we want to control it!”73


68
   Id. (emphasis added)
69
   Facebook, General Application Support: Application Safety and
Security, http://www.facebook.com/help.php?page=967 (last visited Dec. 14, 2009).
70
   Facebook, Statistics, http://www.facebook.com/press/info.php?statistics (last visited Dec. 14, 2009).
71
   Facebook, Search “privacy settings,”
http://www.facebook.com/search/?o=69&init=s%3Agroup&q=privacy%20settings (last visited Dec. 15, 2009).
72
   Facebook, Against The New Facebook Privacy Settings!,
http://www.facebook.com/group.php?gid=209833062912 (last visited Dec. 15, 2009).
                                                     16
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 18 of 30




     75. More than 74,000 Facebook users are members of a group entitled “Petition: Facebook,
         stop invading my privacy!”74 The group objects to the revisions and hopes to “get a
         message across to Facebook.”75 The group description explains, “[o]n December 9, 2009
         Facebook once again breached our privacy by imposing new ‘privacy settings’ on 365+
         million users. These settings notably give us LESS privacy than we had before, so I ask,
         how exactly do they make us more secure? . . . . Perhaps the most frustrating and
         troublesome part is the changes Facebook made on our behalf without truly making us
         aware or even asking us.”76

     76. A Facebook blog post discussing the changes to Facebook’s privacy policy and settings
         drew 2,000 comments from users, most of them critical of the changes.77 One commenter
         noted, “I came here to communicate with people with whom I have some direct personal
         connection; not to have my personal information provided to unscrupulous third party
         vendors and made available to potential stalkers and identity thieves.”78 Another
         commented, “I liked the old privacy settings better. I felt safer and felt like I had more
         control.”79

     77. The Electronic Frontier Foundation posted commentary online discussing the “good, the
         bad, and the ugly” aspects of Facebook’s revised privacy policy and settings. More than
         400 people have “tweeted” this article to encourage Facebook users to read EFF’s
         analysis.80

     78. The American Civil Liberties Union of Northern California’s Demand Your dotRights
         campaign started a petition to Facebook demanding that Facebook (1) give full control of
         user information back to users; (2) give users strong default privacy settings; and (3)
         restrict the access of third party applications to user data.81 The ACLU is “concerned that




73
   Facebook, Facebook! Fix the Privacy Settings, http://www.facebook.com/group.php?gid=192282128398 (last
visited Dec. 15, 2009).
74
   Facebook, Petition: Facebook, stop invading my privacy!,
http://www.facebook.com/group.php?gid=5930262681&ref=share (last visited Dec. 15, 2009).
75
   Id.
76
   Id.
77
   See The Facebook Blog, Updates on Your New Privacy Tools,
http://blog.facebook.com/blog.php?post=197943902130 (last visited Dec. 14, 2009).
78
   Id.
79
   Id.
80
   See Twitter, Twitter Search “eff.org Facebook,” http://twitter.com/#search?q=eff.org%20facebook (last visited
Dec. 14, 2009).
81
   American Civil Liberties Union, Demand Your dotRights: Facebook Petition,
https://secure.aclu.org/site/SPageNavigator/CN_Facebook_Privacy_Petition (last visited Dec. 15, 2009).
                                                        17
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 19 of 30



         the changes Facebook has made actually remove some privacy controls and encourage
         Facebook users to make other privacy protections disappear.”82

     79. In the past week, more than 3,000 blog posts have been written focusing on criticism of
         Facebook’s privacy changes.83

     80. After rolling out the revised Facebook privacy settings, widespread user criticism of the
         change in the “view friends” setting prompted Facebook to roll back the changes in part:
         “In response to your feedback, we've improved the Friend List visibility option described
         below. Now when you uncheck the ‘Show my friends on my profile’ option in the
         Friends box on your profile, your Friend List won't appear on your profile regardless of
         whether people are viewing it while logged into Facebook or logged out.” Facebook
         further stated that “this information is still publicly available, however, and can be
         accessed by applications.”84

     81. Ed Felten, a security expert and Princeton University professor,85 stated:

                  As a user myself, I was pretty unhappy about the recently changed privacy
                  control. I felt that Facebook was trying to trick me into loosening controls
                  on my information. Though the initial letter from Facebook founder Mark
                  Zuckerberg painted the changes as pro-privacy … the actual effect of the
                  company’s suggested new policy was to allow more public access to
                  information. Though the company has backtracked on some of the
                  changes, problems remain.86

     82. Joseph Bonneau, a security expert and University of Cambridge researcher, criticized
         Facebook’s disclosure of users’ friend lists, observing,

                  there have been many research papers, including a few by me and
                  colleagues in Cambridge, concluding that [friend lists are] actually the
                  most important information to keep private. The threats here are more


82
   Id; see also ACLUNC dotRights, What Does Facebook’s Privacy Transition Mean for You?,
http://dotrights.org/what-does-facebooks-privacy-transition-mean-you (last visited Dec. 16, 2009).
83
   See Google, Google Blog Search “facebook privacy criticism,”
http://blogsearch.google.com/blogsearch?client=news&hl=en&q=facebook+privacy+criticism&ie=UTF-
8&as_drrb=q&as_qdr=w (last visited Dec. 14, 2009).
84
   The Facebook Blog, Updates on Your New Privacy Tools,
http://blog.facebook.com/blog.php?post=197943902130 (last visited Dec. 14, 2009).
85
   Prof. Felton is also Director of the Princeton Center for Information Technology Policy, a cross-disciplinary effort
studying digital technologies in public life.
86
   Ed Felten, Another Privacy Misstep from Facebook (Dec. 14, 2009), http://www.freedom-to-
tinker.com/blog/felten/another-privacy-misstep-facebook.
                                                          18
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 20 of 30



                 fundamental and dangerous-unexpected inference of sensitive information,
                 cross-network de-anonymisation, socially targeted phishing and scams.87

        Bonneau predicts that Facebook “will likely be completely crawled fairly soon by
        professional data aggregators, and probably by enterprising researchers soon
        after.”88

     83. Security expert89 Graham Cluley stated:

                 if you make your information available to “everyone,” it actually means
                 “everyone, forever.” Because even if you change your mind, it's too late -
                 and although Facebook say they will remove it from your profile they will
                 have no control about how it is used outside of Facebook.

        Cluley further states, “there's a real danger that people will go along with Facebook’s
        recommendations without considering carefully the possible consequences.”90

     84. Other industry experts anticipated the problems that would result from the changes in
         Facebook’s privacy settings. In early July, TechCrunch, Jason Kincaid wrote:

                 Facebook clearly wants its users to become more comfortable sharing their
                 content across the web, because that’s what needs to happen if the site is
                 going to take Twitter head-on with real-time search capabilities
                 Unfortunately that’s far easier said than done for the social network, which
                 has for years trumpeted its granular privacy settings as one of its greatest
                 assets. 91

        Kincaid observed that “Facebook sees its redesigned control panel as an opportunity to
        invite users to start shrugging off their privacy. So it’s piggybacking the new ‘Everyone’
        feature on top of the Transition Tool . . .”92



87
   Joseph Bonneau, Facebook Tosses Graph Privacy into the Bin (Dec. 11, 2009),
http://www.lightbluetouchpaper.org/2009/12/11/facebook-tosses-graph-privacy-into-the-bin/; see also Arvind
Narayanan and Vitaly Shmatikov, De-Anonymizing Social Networks, available at
http://www.scribd.com/doc/15021482/DeAnonymizing-Social-Networks-Shmatikov-Narayanan; Phishing Attacks
Using Social Networks, http://www.indiana.edu/~phishing/social-network-experiment/ (last visited Dec. 15, 2009).
88
   Bonneau, Facebook Tosses Graph Privacy into the Bin.
89
   Wikipedia, Graham Cluley, http://en.wikipedia.org/wiki/Graham_Cluley.
90
   Graham Cluley, Facebook privacy settings: What you need to know (Dec. 10, 2009)
http://www.sophos.com/blogs/gc/g/2009/12/10/facebook-privacy/.
91
   Jason Kincaid, The Looming Facebook Privacy Fiasco (July 1, 2009),
http://www.techcrunch.com/2009/07/01/the-looming-facebook-privacy-fiasco/.
92
   Id.
                                                       19
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 21 of 30



     85. Following the changes in Facebook privacy settings, noted blogger Danny Sullivan
         wrote, “I came close to killing my Facebook account this week.” He went on to say, “I
         was disturbed to discover things I previously had as options were no longer in my
         control.” Sullivan, the editor of Search Engine Land and an expert in search engine
         design,93 concluded:

                 I don’t have time for this. I don’t have time to try and figure out the
                 myriad of ways that Facebook may or may not want to use my
                 information. That’s why I almost shut down my entire account this week.
                 It would be a hell of a lot easier than this mess.94

     86. Carleton College librarian Iris Jastram states that the privacy trade-off resulting from the
         Facebook changes is not “worth it.” She writes,

                 I’m already making concessions by making myself available to the
                 students who want to friend me there and by grudgingly admitting that I
                 like the rolodex function it plays. But I feel zero motivation to give up
                 more than I can help to Facebook and its third party developers. They can
                 kindly leave me alone, please.95

     87. Chris Bourg, manager of the Information Center at Stanford University Libraries, notes
         that "[t]here are some concerns with the new default/recommended privacy settings,
         which make your updates visible to Everyone, including search engines."96

     88. Reuters columnist Felix Salmon learned of Facebook’s revised privacy settings when
         Facebook disclosed his “friends” list to critics, who republished the personal information.
         Salmon apologized to his friends and denounced the Facebook “Everyone” setting:

                 I’m a semi-public figure, and although I might not be happy with this kind
                 of cyberstalking, I know I’ve put myself out there and that there will be
                 consequences of that. But that decision of mine shouldn’t have some kind




93
   Wikipedia, Danny Sullivan (technologist), http://en.wikipedia.org/wiki/Danny_Sullivan_(technologist) (last
visited Dec. 15, 2009).
94
   Danny Sullivan, Now Is It Facebook’s Microsoft Moment? (Dec. 11, 2009), http://daggle.com/facebooks-
microsoft-moment-1556.
95
   Iris Jastram, Dear Facebook: Leave Me Alone, Pegasus Librarian Blog (Dec. 10, 2009),
http://pegasuslibrarian.com/2009/12/dear-facebook-leave-me-alone.html.
96
   Chris Bourg, Overview of new Facebook Privacy Settings, Feral Librarian (Dec. 9,
2009), http://chrisbourg.wordpress.com/2009/12/09/overview-of-new-facebook-privacy-settings/.
                                                        20
         Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 22 of 30



                 of transitive property which feeds through to my personal friends, and I
                 don’t want the list of their names to be publicly available to everyone.97

     89. In a blog post responding to the revisions, Marshall Kirkpatrick of ReadWriteWeb wrote,
         “the company says the move is all about helping users protect their privacy and connect
         with other people, but the new default option is to change from 'old settings' to becoming
         visible to 'everyone.’ . . . . This is not what Facebook users signed up for. It's not about
         privacy at all, it's about increasing traffic and the visibility of activity on the site."98

     90. Jared Newman of PC World details Facebook’s privacy revisions.99 He is particularly
         critical of the “Everyone” setting:

                 By default, Facebook suggests sharing everything on your profile to make
                 it ‘easier for friends to find, identify and learn about you.’ It should read,
                 ‘make it easier for anyone in the world to find, identify and learn about
                 you.’ A little creepier, sure, but this is part of Facebook's never-ending
                 struggle to be, essentially, more like Twitter. Thing is, a lot of people like
                 Facebook because it isn't like Twitter. Don’t mess with a good thing.100

     91. Rob Pegoraro blogged on the Washington Post’s “Faster Forward” that the Facebook
         changes were “more of a mess than I’d expected.” He criticized the revised “Everyone”
         privacy setting, stating the change “should never have happened. Both from a usability
         and a PR perspective, the correct move would have been to leave users' settings as they
         were, especially for those who had already switched their options from the older
         defaults.”101

     92. In another Washington Post story, Cecilia Kang warned users, “post with care.”102
         According to Kang:

                 While Facebook users will be able to choose their privacy settings, the
                 problem is that most people don't take the time to do so and may simply

97
   Felix Salmon, Why Can’t I Hide My List of Facebook Friends?, Reuters (Dec. 10, 2009),
http://blogs.reutes.com/felix-salmon/2009/12/10/why-cant-i-hide-my-list-of-facebook-friends/.
98
   Marshall Kirkpatrick, ReadWriteWeb, The Day Has Come: Facebook Pushes People to Go Public,
http://www.readwriteweb.com/archives/facebook_pushes_people_to_go_public.php (last visited Dec. 14, 2009).
99
   http://www.pcworld.com/article/184465/facebook_privacy_changes_the_good_and_the_bad.html
100
    Id.
101
    Rob Pegoraro, Facebook's new default: Sharing updates with 'Everyone', Washington Post, Dec. 10, 2009,
available at http://voices.washingtonpost.com/fasterforward/2009/12/facebook_default_no-privacy.html (emphasis
added)
102
    Cecilia Kang, Facebook adopts new privacy settings to give users more control over content, Washington Post,
Dec. 10, 2009, available at
http://www.washingtonpost.com/wp-dyn/content/article/2009/12/09/AR2009120904200.html?hpid=topnews.
                                                       21
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 23 of 30



                 stick with the defaults. Others may find the process confusing and may not
                 understand how to adjust those settings. Facebook said about one in five
                 users currently adjusts privacy settings.103

      93. New York Times technology writer Brad Stone reported that these changes have not been
          welcomed by many users.104 One user wrote:

                 It’s certainly a violation of my privacy policy. My own ‘personal’ privacy
                 policy specifically states that I will not share information about my friends
                 with any potential weirdos, child molesters, homicidal maniacs, or anyone
                 I generally don’t like.105

      94. Stone invited readers to comment on their understanding of the changes. Of the more
          than 50 responses received, most expressed confusion, concern, or anger. One user
          explained,

                 I find the changes to be the exact opposite of what Facebook claims them
                 to be. Things that were once private for me, and for carefully selected
                 Facebook friends, are now open to everyone on the Internet. This is simply
                 not what I signed up for. These are not the privacy settings I agreed to. It
                 is a complete violation of privacy, not the other way around.106

      95. Another Facebook user wrote,

                 There are users like myself that joined Facebook because we were able to
                 connect with friends and family while maintaining our privacy and now
                 FB has taken that away. Im [sic] wondering where are the millions of
                 users that told FB it would be a good idea to offer real-time search results
                 of their FB content on Google.107

      96. A Boston Globe editorial, “Facebook’s privacy downgrade,” observes that “Facebook’s
          subtle nudges toward greater disclosure coincided with other disconcerting changes: The
          site is treating more information, such as a user’s home city and photo, as ‘publicly
          available information’ that the user cannot control. Over time, privacy changes can only



103
    Id.
104
    Brad Stone, Facebook’s Privacy Changes Draw More Scrutiny, N.Y. Times, Dec. 10, 2009, available at
http://bits.blogs.nytimes.com/2009/12/10/facebooks-privacy-changes-draw-more-scrutiny.
105
    Id.
106
    Id.
107
    Riva Richmond, The New Facebook Privacy Settings: A How-To, N.Y. Times, Dec. 11, 2009, available at
http://gadgetwise.blogs.nytimes.com/2009/12/11/the-new-facebook-privacy-settings-a-how-to/?em.
                                                     22
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 24 of 30



         alienate users.” Instead, the Globe argues, “Facebook should be helping its 350 million
         members keep more of their information private.”108

      97. An editorial from the L.A. Times states simply “what’s good for the social networking
          site isn’t necessarily what’s good for users.”109

                                                V. Legal Analysis

                                      The FTC’s Section 5 Authority

      98. Facebook is engaging in unfair and deceptive acts and practices.110 Such practices are
          prohibited by the FTC Act, and the Commission is empowered to enforce the Act’s
          prohibitions.111 These powers are described in FTC Policy Statements on Deception112
          and Unfairness.113

      99. A trade practice is unfair if it “causes or is likely to cause substantial injury to consumers
          which is not reasonably avoidable by consumers themselves and not outweighed by
          countervailing benefits to consumers or to competition.”114

      100.       The injury must be “substantial.”115 Typically, this involves monetary harm, but
         may also include “unwarranted health and safety risks.”116 Emotional harm and other
         “more subjective types of harm” generally do not make a practice unfair.117 Secondly, the
         injury “must not be outweighed by an offsetting consumer or competitive benefit that the

108
    Editorial, Facebook’s privacy downgrade, Boston Globe, Dec. 16, 2009, available at
http://www.boston.com/bostonglobe/editorial_opinion/editorials/articles/2009/12/16/facebooks_privacy_downgrade.
109
    Editorial, The business of Facebook, L.A. Times, Dec. 12, 2009, available at
http://www.latimes.com/news/opinion/editorials/la-ed-facebook12-2009dec12,0,4419776.story.
110
    See 15 U.S.C. § 45.
111
    Id.
112
    Fed. Trade Comm’n, FTC Policy Statement on Deception (1983), available at
http://www.ftc.gov/bcp/policystmt/ad-decept.htm [hereinafter FTC Deception Policy].
113
    Fed. Trade Comm’n, FTC Policy Statement on Unfairness (1980), available at
http://www.ftc.gov/bcp/policystmt/ad-unfair.htm [hereinafter FTC Unfairness Policy].
114
    15 U.S.C. § 45(n); see, e.g., Fed. Trade Comm’n v. Seismic Entertainment Productions, Inc., Civ. No. 1:04-CV-
00377 (Nov. 21, 2006) (finding that unauthorized changes to users’ computers that affected the functionality of the
computers as a result of Seismic’s anti-spyware software constituted a “substantial injury without countervailing
benefits.”).
115
    FTC Unfairness Policy, supra note 113.
116
    Id.; see, e.g., Fed. Trade Comm’n v. Information Search, Inc., Civ. No. 1:06-cv-01099 (Mar. 9, 2007) (“The
invasion of privacy and security resulting from obtaining and selling confidential customer phone records without
the consumers’ authorization causes substantial harm to consumers and the public, including, but not limited to,
endangering the health and safety of consumers.”).
117
    FTC Unfairness Policy, supra note 113.
                                                        23
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 25 of 30



         sales practice also produces.”118 Thus the FTC will not find a practice unfair “unless it is
         injurious in its net effects.”119 Finally, “the injury must be one which consumers could
         not reasonably have avoided.”120 This factor is an effort to ensure that consumer decision
         making still governs the market by limiting the FTC to act in situations where seller
         behavior “unreasonably creates or takes advantage of an obstacle to the free exercise of
         consumer decisionmaking.”121 Sellers may not withhold from consumers important price
         or performance information, engage in coercion, or unduly influence highly susceptible
         classes of consumers.122

      101.       The FTC will also look at “whether the conduct violates public policy as it has
         been established by statute, common law, industry practice, or otherwise.”123 Public
         policy is used to “test the validity and strength of the evidence of consumer injury, or,
         less often, it may be cited for a dispositive legislative or judicial determination that such
         injury is present.”124

      102.      The FTC will make a finding of deception if there has been a “representation,
         omission or practice that is likely to mislead the consumer acting reasonably in the
         circumstances, to the consumer’s detriment.”125

      103.        First, there must be a representation, omission, or practice that is likely to mislead
         the consumer.126 The relevant inquiry for this factor is not whether the act or practice
         actually misled the consumer, but rather whether it is likely to mislead.127 Second, the act
         or practice must be considered from the perspective of a reasonable consumer.128 “The
         test is whether the consumer’s interpretation or reaction is reasonable.”129 The FTC will
         look at the totality of the act or practice and ask questions such as “how clear is the
         representation? How conspicuous is any qualifying information? How important is the


118
    Id.
119
    Id.
120
    Id.
121
    Id.
122
    Id.
123
    Id.
124
    Id.
125
    FTC Deception Policy, supra note 112.
126
    FTC Deception Policy, supra note 112; see, e.g., Fed Trade Comm’n v. Pantron I Corp., 33 F.3d 1088 (9th Cir.
1994) (holding that Pantron’s representation to consumers that a product was effective at reducing hair loss was
materially misleading, because according to studies, the success of the product could only be attributed to a placebo
effect, rather than on scientific grounds).
127
    FTC Deception Policy, supra note 112.
128
    Id.
129
    Id.
                                                         24
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 26 of 30



         omitted information? Do other sources for the omitted information exist? How familiar is
         the public with the product or service?”130

      104.       Finally, the representation, omission, or practice must be material.131 Essentially,
         the information must be important to consumers. The relevant question is whether
         consumers would have chosen another product if the deception had not occurred.132
         Express claims will be presumed material.133 Materiality is presumed for claims and
         omissions involving “health, safety, or other areas with which the reasonable consumer
         would be concerned.”134 The harms of this social networking site’s practices are within
         the scope of the FTC’s authority to enforce Section 5 of the FTC Act and its purveyors
         should face FTC action for these violations.

                             Material Changes to Privacy Practices and
                              Misrepresentations of Privacy Policies
                                   Constitute Consumer Harm

      105.       Facebook’s actions injure users throughout the United States by invading their
         privacy; allowing for disclosure and use of information in ways and for purposes other
         than those consented to or relied upon by such users; causing them to believe falsely that
         they have full control over the use of their information; and undermining the ability of
         users to avail themselves of the privacy protections promised by the company.

      106.       The FTC Act empowers and directs the FTC to investigate business practices,
         including data collection practices, that constitute consumer harm.135 The Commission
         realizes the importance of transparency and clarity in privacy policies. “Without real
         transparency, consumers cannot make informed decisions about how to share their
         information.”136

      107.       The FTC recently found that Sears Holding Management Corporations business
         practices violated the privacy of its customers.137 The consent order arose from the
         company’s use of software to collect and disclose users’ online activity to third parties,

130
    Id.
131
    Id.
132
    Id.
133
    Id.
134
    Id.
135
    15 U.S.C. § 45.
136
    Remarks of David C. Vladeck, Director, FTC Bureau of Consumer Protection, New York University: “Promoting
Consumer Privacy: Accountability and Transparency in the Modern World” (Oct. 2, 2009).
137
    In re Sears Holdings Mgmt. Corp., No. C-4264 (2009) (decision and order), available at
http://www.ftc.gov/os/caselist/0823099/090604searsdo.pdf.
                                                     25
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 27 of 30



         and a misleading privacy policy that did not “adequately [inform consumers as to] the full
         extent of the information the software tracked.”138 The order requires that the company
         fully, clearly, and prominently disclose the “types of data the software will monitor,
         record, or transmit.”139 Further, the company must disclose to consumers whether and
         how this information will be used by third parties.140

      108.       The Commission has also obtained a consent order against an online company for
         changing its privacy policy in an unfair and deceptive manner. In 2004, the FTC charged
         Gateway Learning Corporation with making a material change to its privacy policy,
         allowing the company to share users’ information with third parties, without first
         obtaining users’ consent.141 This was the first enforcement action to “challenge deceptive
         and unfair practices in connection with a company’s material change to its privacy
         policy.”142 Gateway Learning made representations on the site’s privacy policy, stating
         that consumer information would not be sold, rented or loaned to third parties.143 In
         violation of these terms, the company began renting personal information provided by
         consumers, including gender, age and name, to third parties.144 Gateway then revised its
         privacy policy to provide for the renting of consumer information “from time to time,”
         applying the policy retroactively.145 The settlement bars Gateway Learning from, among
         other things, “misrepresent[ing] in any manner, expressly or by implication . . . the
         manner in which Respondent will collect, use, or disclose personal information.”146

      109.       Furthermore, the FTC has barred deceptive claims about privacy and security
         policies with respect to personally identifiable, or sensitive, information.147 In 2008, the
         FTC issued an order prohibiting Life is Good, Inc. from “misrepresent[ing] in any
         manner, expressly or by implication, the extent to which respondents maintain and
         protect the privacy, confidentiality, or integrity of any personal information collected

138
    In re Sears Holdings Mgmt. Corp., No. C-4264 (2009) (complaint), available at
http://www.ftc.gov/os/caselist/0823099/090604searscmpt.pdf (last visited Sep. 25, 2009).
139
    In re Sears Holdings Mgmt. Corp., No. C-4264 (2009) (decision and order), available at
http://www.ftc.gov/os/caselist/0823099/090604searsdo.pdf.
140
    Id.
141
    Press Release, FTC, Gateway Learning Settles FTC Privacy Charges (July 7, 2004),
http://www.ftc.gov/opa/2004/07/gateway.shtm.
142
    Id.
143
    In re Gateway Learning Corp., No. C-4120 (2004) (complaint), available at
http://www.ftc.gov/os/caselist/0423047/040917comp0423047.pdf.
144
    Id.
145
    Id.
146
    In re Gateway Learning Corp., No. C-4120 (2004) (decision and order), available at
http://www.ftc.gov/os/caselist/0423047/040917do0423047.pdf.
147
    In re Life is Good, No. C-4218 (2008) (decision and order), available at
http://www.ftc.gov/os/caselist/0723046/080418do.pdf.
                                                        26
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 28 of 30



         from or about consumers.”148 The company had represented to its customers, “we are
         committed to maintaining our customers’ privacy,” when in fact, it did not have secure or
         adequate measures of protecting personal information.149 The Commission further
         ordered the company to establish comprehensive privacy protection measures in relation
         to its customers’ sensitive information.150

                          Facebook’s Revisions to the Privacy Settings
                        Constitute an Unfair and Deceptive Trade Practice

      110.       Facebook represented that users “may not want everyone in the world to have the
         information you share on Facebook,” and that users “have extensive and precise controls
         available to choose who sees what among their network and friends, as well as tools that
         give them the choice to make a limited set of information available to search engines and
         other outside entities.”151

      111.       Facebook’s changes to users’ privacy settings and associated policies in fact
         categorize as “publicly available information” users’ names, profile photos, lists of
         friends, pages they are fans of, gender, geographic regions, and networks to which they
         belong.152 Those categories of user data are no longer subject to users’ privacy settings.

      112.      Facebook represented that its changes to its policy settings and associated policies
         regarding application developers permit users to “opt-out of Facebook Platform and
         Facebook Connect altogether through [their] privacy settings,” 153 and tells users, “you
         can control how you share information with those third-party applications and websites
         through your application settings”154

      113.      Facebook’s changes to users’ privacy settings and associated policies regarding
         application developers in fact eliminate the universal one-click option for opting out of
         Facebook Platform and Facebook Connect, and replaces it with a less comprehensive




148
    Id.
149
    Id.
150
    Id.
151
    Testimony of Chris Kelly, Chief Privacy Officer, Facebook, Before the U.S. House or Representatives
Committee on Energy and Commerce Subcommittee on Commerce, Trade, and Consumer Protection Subcommittee
on Communications, Technology and the Internet (June 18, 2009), available at
http://energycommerce.house.gov/Press_111/20090618/testimony_kelly.pdf.
152
    Facebook, Privacy Policy, http://www.facebook.com/policy.php (last visited Dec. 13, 2009).
153
    Id.
154
    Id.
                                                  27
          Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 29 of 30



         option that requires users to provide application developers with personal information
         that users could previously prevent application developers from accessing.155

      114.       Facebook’s representations regarding its changes to users’ privacy settings and
         associated policies are misleading and fail to provide users clear and necessary privacy
         protections.

      115.     Wide opposition by users, commentators, and advocates to the changes to
         Facebook’s privacy settings and associated policies illustrate that the changes injure
         Facebook users and harm the public interest.

      116.       Absent injunctive relief by the Commission, Facebook is likely to continue its
         unfair and deceptive business practices and harm the public interest.

      117.      Absent injunctive relief by the Commission, the privacy safeguards for consumers
         engaging in online commerce and new social network services will be significantly
         diminished.

                                    VI. Prayer for Investigation and Relief

      118.      EPIC requests that the Commission investigate Facebook, enjoin its unfair and
         deceptive business practices, and require Facebook to protect the privacy of Facebook
         users. Specifically, EPIC requests the Commission to:

                 Compel Facebook to restore its previous privacy settings allowing users to choose
                 whether to publicly disclose personal information, including name, current city,
                 and friends;

                 Compel Facebook to restore its previous privacy setting allowing users to fully
                 opt out of revealing information to third-party developers;

                 Compel Facebook to make its data collection practices clearer and more
                 comprehensible and to give Facebook users meaningful control over personal
                 information provided by Facebook to advertisers and developers; and

                 Provide such other relief as the Commission finds necessary and appropriate.



155
   Facebook, Privacy Settings,
http://www.facebook.com/settings/?tab=privacy&section=applications&field=friends_share (last visited Dec. 13,
2009).
                                                      28
       Case 1:19-cv-02184-TJK Document 5-2 Filed 07/26/19 Page 30 of 30




   119.        EPIC reserves the right to supplement this petition as other information relevant
      to this proceeding becomes available.

                                    Respectfully Submitted,


                                    Marc Rotenberg, EPIC Executive Director
                                    John Verdi, EPIC Senior Counsel
                                    Kimberly Nguyen, EPIC Consumer Privacy Counsel
                                    Jared Kaprove, EPIC Domestic Surveillance Counsel
                                    Matthew Phillips, EPIC Appellate Advocacy Counsel
                                    Ginger McCall, EPIC National Security Counsel

                                    ELECTRONIC PRIVACY INFORMATION CENTER
                                    1718 Connecticut Ave., NW Suite 200
                                    Washington, DC 20009
                                    202-483-1140 (tel)
                                    202-483-1248 (fax)

                                    American Library Association
                                    The Center for Digital Democracy
                                    Consumer Federation of America
                                    FoolProof Financial Education
                                    Patient Privacy Rights
                                    Privacy Activism
                                    Privacy Rights Now Coalition
                                    The Privacy Rights Clearinghouse
                                    The U. S. Bill of Rights Foundation


December 17, 2009




                                               29
